The appellant was convicted in the district court of Upshur County for the offense of murdering his wife, and his punishment assessed at confinement in the penitentiary for a term of ninty-nine years.
There are four bills of exception in the record complaining at the introduction of testimony by the state; none of these bills do more than to set out the testimony objected to and in a general way the objection that was made thereto. The bills are wholly insufficient to show any error; there are no facts stated which would enable this court to determine whether the testimony was admissible or not. As illustrative, we quote bill No. 2 in full: *Page 334 
"Be it remembered that upon the trial of the above cause the following proceedings was had; while Maydee Nichols was on the witness stand testifying for the state, she was permitted over the objection of the defendant to testify as follows: 'The defendant came up to the car and said "uncle Jess" Jess said "Huh" he said how many years did you say your brother had put up in the pen?" he (Jes) said hell, he hasent put them up, he is putting up twenty-five:" he said "well I can put up as many years in the pen as your brother is putting up; my husband said Red, you crazy son-of-a-bitch, you better not kill that woman, if you do they are going to send you to the pen or break your neck.
The above testimony was objected to at the time because it is hearsay, illegal and prejudicial to the defendant's rights which objections were overruled and defendant took a bill of exception No. 2 and asks that same be examined and approved and ordered filed as a part of the record in said cause."
A mere recital of this bill will disclose that it furnishes this court with no information that would enable it to determine the questions sought to be raised. The rule is well settled in this state that a bill of exceptions must show sufficient facts, or in the event the facts are not fully set out in the bill, then reference must be made to particular portions of the statement of facts to enable this court to determine from either the bill or the bill and reference that an error has been committed.
Bill of exceptions No. 5 complains at the court's action in overruling appellant's motion in arrest of judgment. The bill discloses that many witnesses were heard on this question and their testimony sought to be preserved in the bill. The bill of exceptions was not filed during the term of court at which the case was tried and for that reason cannot be considered.
We have carefully examined the record in the case and it is our opinion that the appellant has been accorded a fair and impartial trial and that the facts are entirely sufficient to support the judgment; and so believing, it is our opinion that the case should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.